Title: From George Washington to Samuel Powel, 15 September 1788
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon Septr 15th 1788.

It was many days after the receipt of your obliging favour of the 9th ult.; by the Post, that Captn Ellwood arrived in the Packet. He brought the chair in very good order, and you and Mrs Powell have the best thanks of Mrs Washington and myself for the trouble you have been at to procure it. I think it handsome & neat; and with some additions which I will take the liberty sometime hence of proposing (such as can readily be inserted) they may be made to suit the colour and furniture of the room for which they are intended as well as a chair of quadruple their cost. In the meantime I have requested Colo. Biddle who does business for me in Philadelphia to pay the cost of the one which you have sent me.
I have not been more fortunate in my Sainfoin seed than you were. Though from the appearance one would not judge so, yet it is a tender Seed. Of my first sowing last autumn, a few vegetated & came up, but were destroyed by the Frost. Of those reserved till Spring seeding not one ever appeared above ground—and now I have not a single plant of this grass growing.

I have never seen Winlaws threshing Machine, but as the account of its utility is contained in Youngs Annals of Agriculture, I have requested that Gentleman if from his own experience, or that of others in whose judgment he can entirely rely, it is not (as most of these things are) too complicated for unskilful labourers—or, a vision of the day, and pass away like it—to send me one.
The present Congress, by its great indecision in fixing on the place at which the new one is to meet, have hung the expectations & patience of the Union on Tenter hooks—and thereby (if further evidence had been wanting) given a fresh instance of the unfitness of a government so constituted to regulate with precision and energy the Affairs of such an extensive Empire. In every good wish for Mrs Powell and yourself I am joined by Mrs Washington and this family—and with great esteem and regard I am—Dear Sir Yr Most Obedt Hble Servant

Go: Washington

